Citation Nr: 1420995	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-16 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for tendonitis of the bilateral elbows.  

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

3.  Entitlement to service connection for colitis.  

4.  Entitlement to service connection for bilateral knee pain.  

5.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the bilateral acromioclavicular (AC) joints.  

6.  Entitlement to an initial compensable disability rating for seasonal allergic rhinitis.  

7.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD).  

8.  Entitlement to an initial compensable disability rating for a boxer's fracture of the right fifth finger and distal phalanx fracture of the right ring finger.  

9.  Entitlement to an initial compensable disability rating for lumbar spondylosis.  

10.  Entitlement to an initial compensable disability rating for a fracture of the left great toe.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to October 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in December 2012.  A transcript of that hearing has been associated with the claims file.  

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflect that additional medical and procedural records added to the present appeal have been reviewed.  

The issues of entitlement to service connection for tendonitis of the bilateral elbows, bilateral carpal tunnel syndrome, and colitis; and entitlement to increased initial disability ratings for degenerative arthritis of the bilateral AC joints, GERD, lumbar spondylosis, and left great toe fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no probative evidence demonstrating a current diagnosis of a disability associated with knee pain.  

2.  The Veteran's seasonal allergic rhinitis is productive of itchy and watery eyes, sneezing, nasal congestion, difficulty breathing, and occasional dry mouth.  

3.  The Veteran's boxer's fracture of the right fifth finger and distal phalanx fracture of the right ring finger is productive of problems with gripping, although grip strength is normal, complete extension of all fingers, good motion with some pain when stretching fingers and sensitivity with cold weather.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for knee pain are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an initial compensable disability rating for seasonal allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 6522 (2013).

3.  The criteria for an initial compensable disability rating for boxer's fracture of the right fifth finger and distal phalanx fracture of the right ring finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5223 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of an October 2009 letter sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, a November 2009 VA examination, and testimony from the Veteran and his representative.  

The November 2009 VA examination report reflects that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered diagnoses consistent with the remainder of the evidence of record, and therefore, the examination is adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).

Finally, the Veteran testified at a Board hearing in December 2012.  The hearing was adequate as the VLJ explained the issues on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


Analysis

1.  Service Connection

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for a disability associated with knee pain.  The probative evidence of record does not demonstrate a current diagnosis related to knee pain.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The medical evidence of record, including the November 2009 VA examination, reflects that Veteran does not have a current diagnosis of disability associated with his reported knee pain.  The examiner stated that examination of the knees was normal and there was insufficient clinical information for a diagnosis of a bilateral knee condition or residuals thereof.

The Veteran testified in the December 2012 video conference hearing, that he had been treated for his bilateral knees in service but there was never a documented disability and he reported that he did not have any treatment or a current diagnosis of a bilateral knee disorder.  

With respect to the statements and testimony by the Veteran regarding symptoms of the knees, he is competent to report such lay observable current symptoms.  See Jandreau, 492 F.3d 1372; see also Davidson, 581 F.3d 1313.  However, the Veteran is not competent to specify that he has a current disability associated with knee pain or that any observed knee symptoms represented a current disability, as these would constitute medical conclusions which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  The competent and probative evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of a disorder manifested by knee pain and has not been treated for the knees at any time during the pendency of his claim.  

Congress specifically limited entitlement for service-connected disease or injury cases where such incidents had resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The Federal Circuit Court observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Simply put, in the absence of proof of present disability, namely a disorder associated with knee pain, there can be no valid claim.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for knee pain that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



2.  Increased Initial ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).

Where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

A.  Seasonal Allergic Rhinitis

After a careful review of the evidence of record, the Board finds that the Veteran's seasonal allergic rhinitis does not warrant a higher initial disability rating under Diagnostic Code 6522.  

The Veteran's service-connected seasonal allergic rhinitis is currently rated as noncompensable (0 percent disabling) under DC 6522.  See 38 C.F.R. § 4.97 (2013).  Under DC 6522, a 10 percent disability rating is assigned to allergic or vasomotor rhinitis when accompanied by a greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, without nasal polyps.  A 30 percent disability rating is assigned when the allergic or vasomotor rhinitis is accompanied by nasal polyps.  Id.

In this case, the evidence of record, including the November 2009 VA examination and the Veteran's testimony, demonstrates that the Veteran's seasonal allergic rhinitis was productive of itchy and watery eyes, nasal congestion, sneezing, difficulty breathing, and occasional dry mouth.  In the November 2009 VA examination, the Veteran reported allergy symptoms occurring mainly in the summer months and he had intermittent symptoms of sneezing, watery and itchy eyes, and a stuffy nose.  A physical examination at that time revealed findings of normal nasal mucosa, midline nasal septum, normal throat and neck, and clear breath sounds bilaterally, without rales, rhonchi, or wheezes.  He reported taking Allegra from May to September, which relieved his symptoms.  In the December 2012 video conference hearing, the Veteran testified that he has not been treated for the problems he has had with the allergic rhinitis.  This disability has not been productive of greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, without nasal polyps, so as to warrant a higher disability rating under DC 6522.  38 C.F.R. § 4.97.  Specifically, on examination there was normal nasal mucosa and midline nasal septum.  There was no indication of obstruction or of nasal polyps.

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for an initial compensable disability rating at any time since the date of claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

The Board has considered the Veteran testimony regarding the severity of his allergic rhinitis and has relied his report in determining appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing sneezing, nasal congestion, etc., and his statements are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  However, although the Veteran has reported having a stuffy nose, no obstruction was shown on VA examination in 2009.  The Board accords greater probative weight to objective medical findings of record.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

B.  Boxer's Fracture of the Right Fifth Finger and Distal Phalanx Fracture of the Right Ring Finger

The Veteran's service-connected boxer's fracture of the right fifth finger and distal phalanx fracture of the right ring finger is currently rated as noncompensable under DC 5223, which pertains to favorable ankylosis of two digits of one hand.  

At the outset, the Board notes that the DCs that focus on ankylosis or limitation of motion of single or multiple digits of the hand are 38 C.F.R. § 4.71a, DCs 5216 to 5230.  Additionally, the Board notes that, for the purposes of applying the rating criteria, the Veteran's right arm is documented as his "major" arm.  See November 2009 VA examination; see also 38 C.F.R. § 4.69.  The Board also notes that, according to Note (1) of the "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand" Table in 38 C.F.R. § 4.71a , for digits II through V, the metacarpophalangeal (MCP) joint has a range of motion of zero to 90 degrees of flexion, the proximal interphalangeal (PIP) joint has a range of motion of zero to 100 degrees of flexion, and the distal interphalangeal (DIP) joint has a range of motion of zero to 70 or 80 degrees of flexion.  Moreover, the Board highlights that the United States Court of Appeals for Veterans Claims (Court), citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has repeatedly recognized that, at least for VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

The Veteran's residuals of fractured fourth and fifth fingers of the right hand (major) have been assigned a noncompensable (0 percent) disability rating under 38 C.F.R. § 4.71a, DC 5223.  Under DC 5223, which evaluates favorable ankylosis of two digits of one hand, an evaluation of 10 percent is assigned when there is favorable ankylosis of the ring and little fingers, long and little fingers, or long and ring fingers; an evaluation of 20 percent is assigned when there is favorable ankylosis of the index and little fingers, index and ring fingers, or index and middle fingers; and an evaluation of 30 percent is assigned when there is favorable ankylosis of the thumb and little fingers, thumb and ring fingers, thumb and middle fingers, or thumb and index fingers.  38 C.F.R. § 4.71a, DC 5223.

Under DC 5230, which provides ratings for limitation of motion of the individual digits, a noncompensable (0 percent) evaluation is assigned for any limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, DC 5230.

Under 38 C.F.R. § 4.45(f) multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f). 

Finally, in evaluating this case, the Board is cognizant of the limit set forth by the amputation rule, which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  In this case, the combined rating for the overall fourth and fifth finger disability at issue must not exceed a 20 percent evaluation for amputation of the ring and little finger of the minor hand.  38 C.F.R. § 4.71a, DC 5151.  

The Board observes the Veteran does not have ankylosis of either finger.  The medical evidence of record, including the November 2009 VA examination and the Veteran's testimony, reflects that his boxer's fracture of the right fifth finger and distal phalanx fracture of the right ring finger has been productive of problems with gripping, although grip strength is normal, complete extension of all fingers, good motion with some pain when stretching fingers, and sensitivity with cold weather.  The November 2009 VA examination demonstrates the Veteran was able to make a fist normally, had complete extension of all of his fingers, and grip strength was symmetrical and normal.  The Veteran has also testified in the December 2012 video conference hearing that he had not sought treatment for this disability.  Upon review of the evidence of record, the Board finds that he does not meet the criteria for a compensable disability rating under DC 5223, as there is no ankylosis of the ring and little fingers
.  
The Board notes that only the Veteran's fourth (ring) and fifth (little) fingers are service-connected, and the Veteran does not contend, nor does the evidence show, that any other digits on the right hand are ankylosed or limited in motion as a result of his service-connected fourth and fifth fingers of the right hand.

Even considering the Veteran's complaints of problems with gripping and pain with some motion while stretching his fingers, there is no evidence of additional limitation of motion or functional loss on examination.  See 38 C.F.R. §§ 4.40, 4.45.  See also DeLuca, 8 Vet. App. at 207-08.  Johnson, 9 Vet. App. 7; see Mitchell, 25 Vet. App. at 38-43.  Further, as the Veteran has been assigned the maximum disability rating available based on symptomatology that includes limitation of motion under DC 5230, it is not necessary to consider 38 C.F.R. §§ 4.40, 4.45. Johnston v. Brown, 10 Vet. App. 80 (1997). 

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for an initial compensable disability rating at any time since the date of claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

The Board has considered the Veteran testimony regarding the severity of his fifth and fourth fingers and has relied his report in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing pain, problems with grip, etc., and his statements are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Extraschedular Consideration

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the Board finds that the schedular criteria are adequate to rate the disabilities under consideration.  The rating schedule fully contemplates the described symptomatology, including increased nasal obstruction, nasal polyps, and ankylosis of the digits.  See 38 C.F.R. § 4.71a, 4.97, DCs 5223 and 6522.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bilateral knee pain is denied.  

An initial compensable disability rating for seasonal allergic rhinitis is denied.  

An initial compensable disability rating for a boxer's fracture of the right fifth finger and distal phalanx fracture of the right ring finger is denied.  


REMAND

Despite the November 2009 VA examination findings which indicate no evidence of a diagnosis of colitis, tendonitis of the bilateral elbows, and bilateral carpal tunnel syndrome, the Board observes that the STRs demonstrate the Veteran's chronic problems included colitis, left biceps tendonitis and bilateral carpal tunnel syndrome, last noted in April 2009, just six months prior to the Veteran's separation from active service.  While colitis was noted to be dormant in service, the STRs continued to note colitis as a chronic disability.  The Veteran also testified in the December 2012 video-conference hearing that he continued to receive treatment for colitis.  Moreover, he also testified that he continued to treat tendonitis of the bilateral elbows and carpal tunnel syndrome with tendonitis wraps and wrist splints.  Finally, while the VA examination noted there was insufficient clinical information for a symptoms related to either a bilateral elbow condition or bilateral carpal tunnel syndrome, it was also noted that the Veteran was referred for an EMG nerve condition study to confirm carpal tunnel syndrome but the Veteran was not available for several months and the study was never completed.  Therefore, no testing has been performed to confirm carpal tunnel syndrome.  

Based on the above information, the Board finds that an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current diagnosis of colitis, tendonitis of the bilateral elbows, and bilateral carpal tunnel syndrome which originated during his active service or were otherwise caused by or related to his active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

As the Veteran was last provided a VA examination for his degenerative arthritis of the bilateral AC joints, GERD and lumbar spondylosis in November 2009, approximately four and a half years ago, and the recent testimony by the Veteran and his representative indicate a possible worsening of symptoms including additional limitation of the arms with pain beginning at around 45 degrees, continued treatment for GERD by private physicians, and additional limitation of motion of the spine with spasm and possible neurological manifestations in the leg, the Board finds that a current VA examination is necessary to adequately evaluate the claims on appeal.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95; see also 38 C.F.R. § 3.327.  

In addition, as an examination was not provided for the left great toe fracture and the Veteran has not received treatment for this condition, a VA examination is necessary in order to assess its severity.  38 C.F.R. § 3.326.  

Finally, as the Veteran has reported only receiving private treatment through TriCare for his colitis and GERD, an attempt should be made to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent VA and non-VA medical records adequately identified by the Veteran, to include all treatment by his medical provider at TriCare, as discussed in the December 2012 video conference hearing.  

2.  Thereafter, schedule the Veteran for a VA gastrointestinal (GI) examination.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The examination report is to contain a notation that the examiner reviewed the claims file to include: (1) the STRs demonstrating colitis was last noted as a chronic disability in April 2009; (2) any additional obtained private medical records; and (3) the November 2009 VA examination.  

All indicated tests and studies are to be performed. 

The examiner is asked to answer the following:  

(a).  Please identify the current symptoms and severity of the Veteran's service-connected GERD disability, including whether there are any of the following:  persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation; substernal arm or shoulder pain; dysphagia, pyrosis; or regurgitation.  

(b).  Does the Veteran have a current colitis disability, even if dormant?  Please specify the diagnosis of any current GI disorder (other than GERD), including colitis.  

(c).  If a current colitis disability is found, the examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's colitis: (i) had its clinical onset during active service from February 1987 to October 2009; or (ii) whether it is at least as likely as not that colitis is otherwise related to the Veteran's active service.  

The examiner must explain the reasons for any opinions rendered and include a discussion of the relevant evidence noted above.  

3.  Schedule the Veteran for an appropriate VA examination(s) of his upper extremities (i.e., elbows and carpal tunnel syndrome).  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The examination report is to contain a notation that the examiner reviewed the claims file to include: (1) the STRs demonstrating tendonitis of the left biceps and carpal tunnel syndrome, which were last noted as chronic disabilities in April 2009; (2) any additional obtained private medical records; (3) the November 2009 VA examination; (4) and the Veteran's testimony indicating he continues to have symptoms of tendonitis and bilateral carpal tunnel syndrome and that he used tendonitis wraps and wrist splints.  

All indicated tests and studies, to include x-rays and/or EMG/nerve condition studies if deemed necessary, are to be performed. 

The examiner is asked to answer the following:  

(a).  Does the Veteran have a current diagnosis of tendonitis of the bilateral elbows and/or bilateral carpal tunnel syndrome?  Please specify the diagnosis(es).  

(b).  If a current diagnosis of tendonitis of the bilateral elbows is found, the examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tendonitis of the bilateral elbows: (i) had its clinical onset during active service from February 1987 to October 2009; or (ii) whether it is at least as likely as not that tendonitis of the bilateral elbows is otherwise related to the Veteran's active service.  

(c).  If a current diagnosis of bilateral carpal tunnel syndrome is found, the examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral carpal tunnel syndrome: (i) had its clinical onset during active service from February 1987 to October 2009; or (ii) whether it is at least as likely as not that bilateral carpal tunnel syndrome is otherwise related to the Veteran's active service.  

The examiner must explain the reasons for any opinions rendered and include a discussion of the relevant evidence noted above.  

4.  Schedule the Veteran for a VA joints examination of the AC (acromioclavicular) joints, lumbar spine, and left great toe.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The examination report is to contain a notation that the examiner reviewed the claims file to include: (1) any additional obtained private medical records; (2) the November 2009 VA examination; and (3) the Veteran's testimony in December 2012 indicating limitation of the bilateral arms with pain beginning at 45 degrees, limitation of motion of the spine with spasm and possible neurological manifestations in the leg and limitations of the left great toe.  

All necessary testing should be performed, including x-rays if indicated.  

The examiner is asked to answer the following:  

(a).  Please identify the current symptoms and severity of the Veteran's service-connected degenerative arthritis of the AC joints in each shoulder, including the following:  range of motion of the right and left arms and where pain begins; any additional limitation of range of motion or function on repetitive testing; whether there is objective evidence of painful motion; and whether arthritis is present in each shoulder.  

(b).  Please identify the current symptoms and severity of the Veteran's service-connected lumbar spondylosis, including the following:  range of motion of the lumbar spine and where pain begins; any additional limitation of range of motion or function on repetitive testing; whether there is objective evidence of painful motion; whether arthritis is present; and whether there are neurological manifestations of the spine, including in the lower extremities.  

(c).  Please identify the current symptoms and severity of the Veteran's service-connected left great toe fracture.  

The examiner must explain the reasons for any opinions rendered and include a discussion of the relevant evidence noted above.  

5.  Next, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiners have responded to all instructions.  If not, the report(s) must be returned for corrective action.  38 C.F.R. § 4.2 (2013).  

6.  Finally, readjudicate the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


